UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1336


HIEDA ANN KEELER,

                Plaintiff - Appellant,

          v.

RIVERSIDE HOSPITAL, INC.; HAMPTON-NEWPORT NEWS COMMUNITY
SERVICES BOARD; DEE SCHWARTZ, LCSW; LINDA PFEIFFER, LCSW,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Arenda Wright Allen,
District Judge. (4:12-cv-00148-AWA-TEM)


Submitted:   June 20, 2013                  Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hieda A. Keeler, Appellant Pro Se.     Carolyn Porter Oast, OAST
LAW FIRM, Virginia Beach, Virginia; Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hieda Ann Keeler appeals the district court’s order

granting    the    Defendants’    motions    to   dismiss      and    for       summary

judgment,    and    dismissing    her   claims.        We    have    reviewed      the

record and find no reversible error.              Accordingly, although we

grant leave to proceed in formal pauperis, we affirm for the

reasons    stated    by   the   district    court.       Keeler      v.    Riverside

Hosp., No. 4:12-cv-00148-AWA-TEM (E.D. Va. Feb. 19, 2013).                          We

dispense    with     oral   argument    because        the    facts       and    legal

contentions   are    adequately     presented     in    the   materials          before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2